ACCEPTED
                                                                                                     06-14-00100-CV
                                                                                          SIXTH COURT OF APPEALS
                                                                                                TEXARKANA, TEXAS
                                                                                                11/2/2015 9:22:14 PM
                                                                                                    DEBBIE AUTREY
                                                                                                              CLERK

                                         No. 6-14-00100-CV

MARK J. MUELLER                                          IN THE COURT OF APPEALS
                                                                            FILED IN
                                                                     6th COURT OF APPEALS
VS.                                                                    TEXARKANA, TEXAS
                                                         FOR THE 6TH SUPREME
                                                                     11/2/2015 9:22:14 PM
JAMES H. DAVIS, INDIVIDUALLY,                                            DEBBIE
                                                         JUDICIAL DISTRICT    OFAUTREY
                                                                                  TEXAS
JAMES H. DAVIS D/B/A J.D. MINERALS                        TEXARKANA, TEXAS   Clerk
AND JDMI, LLC.


APPELLANT’S MOTION FOR LEAVE TO FILE REPLY TO SUR-REPLY BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       COMES NOW, Mark Mueller, APPELLANT, and respectfully files this Motion for

Leave in accordance with Texas Rules of Appellate Procedure and would show as follows:

\      Appellant wishes to file his Reply to the Sur-Reply of Appellee’s to Appellant’s

Reply Brief and Motion for Sanctions. Appellant’s Reply to the Sur-Reply Brief is filed

coinciding with said motion for leave.

       Oral Argument is set for November 18, 2015 at 10:00 a.m. in Texarkana, Texas.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant his

Motion for leave to file a Reply to Appellee’s Sur-Reply Brief.


                     RESPECTFULLY SUBMITTED
                     /s/R. Bob Whitehurst
                      Bob Whitehurst
                      5380 Old Bullard Road, Suite 600, #363
                      Tyler, Texas 75703
                      (903)593-5588
                      State Bar #21358100
                              CERTIFICATE OF CONFERENCE

       Prior to the filing of this motion, I contacted Douglas McLallen via fax, attorney for
appellee, and he indicated he was unopposed to said motion.

                                     /s/R. Bob Whitehurst
                                       Bob Whitehurst



                                 CERTIFICATE OF SERVICE

   I hereby certify that a true copy of the above and foregoing instrument has been served on all
counsel of record in accordance with the Rules of Civil Procedure on this 2nd day of November,
2015.

                                             /s/R. Bob Whitehurst
                                               Bob Whitehurst


Douglas McLallen
Attorney at Law
1001 Third Street, Suite 1
Corpus Christi, Texas 78404

Marshall Wood
Attorney at Law
315 Main Street
Post Office Box 1808
Texarkana, Texas 75504